     Case 6:18-ap-01089-MH     Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15       Desc
                               Main Document    Page 1 of 31



1    Damian P. Richard, Esq. (SBN 262805)
2    SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
     1545 Hotel Circle South, Suite 150
3    San Diego, CA 92108-3426
4    Tel: 619/758-1891
     Fax: 619/296-2013
5    drichard@sessions.legal
6    Attorneys for Defendants
     National Collegiate Student Loan Trust 2006-1,
7
     National Collegiate Student Loan Trust 2006-4,
8    National Collegiate Student Loan Trust 2007-4
9    (erroneously sued as National Collegiate Student Loan Trust 2007-1)
10                      UNITED STATES BANKRUPTCY COURT
11                       CENTRAL DISTRICT OF CALIFORNIA

12   IN RE:                                        )    Case No. 16-BK-30625-MH
13               JOHN MARTIN MATA                  )
                 LIVIER MATA                       )    Chapter 7
14                                                 )
15                                                 )    Adversary No. 6:18-AP-01089-MH
     JOHN M. MATA,                                 )
16                           Plaintiff,            )
           vs.                                          DECLARATION OF DAMIAN P.
17                                                 )
                                                        RICHARD IN SUPPORT OF
                                                   )
18   NATIONAL COLLEGIATE                                DEFENDANTS’ MOTION FOR
                                                   )
19   STUDENT LOAN TRUST 2006-1, et                      SUMMARY JUDGMENT
                                                   )
     al.                                           )
20                   Defendants.                   )
21
22         I, DAMIAN P. RICHARD, declare:
23         1.      I am an attorney admitted to practice before this Court. I am an
24   attorney with the law firm of Sessions, Fishman, Nathan & Israel, L.L.P, attorneys
25   of record for Defendants National Collegiate Student Loan Trust 2006-1 (“NCSLT
26   2006-1”), National Collegiate Student Loan Trust 2006-4 (“NCSLT 2006-4”), and
27   National Collegiate Student Loan Trust 2007-4 (erroneously sued as National
28   Collegiate Student Loan Trust 2007-1) (“NCSLT 2007-4”), (collectively

                             Declaration In Support of Summary Judgment Motion

                                                    1
     Case 6:18-ap-01089-MH       Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15            Desc
                                 Main Document    Page 2 of 31



1    “Defendants”). This Declaration is based on my personal knowledge of the matters
2    set forth herein. These matters occurred during the course of this lawsuit and were
3    personally witnessed by me. This Declaration is made in support of Defendants’
4    motion for summary judgment.
5          2.     On October 18, 2018, I served a subpoena duces tecum upon Loma
6    Linda University (“LLU”). Attached as Exhibit 1 to this Declaration is a true and
7    correct copy of the subpoena and documents produced thereafter by LLU in
8    response to the subpoena.
9          3.     On April 17, 2019, I accessed publicly-available records from the
10   website for the Integrated Postsecondary Education Data System (“IPEDS”) from
11   the National Center for Education Statistics (“NCES”) for LLU available at
12   https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                     and
13   https://nces.ed.gov/globallocator/col_info_popup.asp?ID=117636.               Attached as
14   Exhibit 2 to this Declaration is a true and correct copy of the publicly-available
15   records regarding LLU from the NCES IPEDS database.
16         4.     On April 17, 2019, I accessed publicly-available records from the
17   website of LLU regarding LLU’s two on-campus dormitories— Daniells Hall and
18   Lindsay Hall—which are available to graduate students. Attached as Exhibit 3 to
19   this Declaration is a true and correct copy of the publicly-available records from
20   LLU’s website regarding Daniells Hall and Lindsay Hall, available at
21   https://home.llu.edu/campus-and-spiritual-life/housing-dining/residence-
22   halls/daniells-hall/general-information          and       https://home.llu.edu/campus-and-
23   spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info.
24         I declare under penalty of perjury under the laws of the United States of
25   America that the foregoing is true and correct.
26         Executed this 23rd day of April, 2019, at San Diego, California.
27                                                         /s/Damian P. Richard
28                                                         Damian P. Richard


                              Declaration In Support of Summary Judgment Motion

                                                     2
Case 6:18-ap-01089-MH   Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15   Desc
                        Main Document    Page 3 of 31




                Exhibit 1



                                                                     Exhibit 1
            Case 6:18-ap-01089-MH                        Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15                               Desc
                                                         Main Document    Page 4 of 31

82560 (Form 2560— Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)


                                      UNITED STATES BANKRUPTCY COURT
                                                               Central District of California
In re John Martin Mata and Livier Mata
                        Debtor
                                                                                    Case No.      16-BK-30625-MH
          (Complete if issued in an adversaly proceeding)
                                                                                    Chapter 7
John Martin Mata
                     Plaintiff
                        v.                                                          Adv, Proc. No,        18-AP-01089-MH
NCSLT 2006-1, NCSLT 2006-4; NCSLT 2007-4
                    Defendant

                                        SUBPOENA TO TESTIFY AT A DEPOSITION
                                 IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To: Richard H. Hart, President & CEO, Loma Linda University, 11139 Anderson St., Loma Linda, CA 92350
                                        (Name of person to whom the subpoena is directed)

  Ed   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding), If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE      Veritext Court Reporting                                                                         DATE AND TIME
             611 Anton Boulevard                                                                               November 19, 2018, 10:00 a,m.
             Costa Mesa, CA 92626
  The deposition will be recorded by this method:

  El Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
    See attached "Exhibit A" Demand for Production of Documents,
          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R, Bankr. P. 9016, are
  attached — Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: October 172018
                                    CLERK OF COURT
                                                                                    OR

                                    Signature of Clerk or Deputy Clerk                            Attorney's signature


 The name, address, email address, and telephone number of the attorney representing (name of party)
  NCSLT Defendants                     , who issues or requests this subpoena, are:
  D.P. Richard, Esq., SFNI, 1545 Hotel Circle South, Suite 150, San Diego, CA 92108 (619) 222-1243
                                  Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, .or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ, P, 45(a)(4),
   Case 6:18-ap-01089-MH        Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15              Desc
                                Main Document    Page 5 of 31




                                       Exhibit A
                                 Documents to be produced:

     1.Any and all DOCUMENTS and RECORDS setting forth the COST OF
       ATTENDANCE, as determined by Loma Linda University ("LLU"), in 2006
       and 2007 for a graduate student pursuing a master's degree in counseling,
       including but not limited to expenses pertaining to: full-time tuition and fees;
       costs for rental or purchase of any equipment, materials, or supplies required of
       all students in the same course of study; an allowance for books, supplies,
       transportation, and miscellaneous personal expenses; a reasonable allowance for
       the documented rental or purchase of a personal computer; an allowance for
       room and board costs.

     2. Any and all DOCUMENTS and RECORDS pertaining to financial aid either
        applied-for or obtained by Plaintiff John Martin Mata, SSN XXX-XX-8533,
        DOB; XX/XX/1968, LLU master's in counseling candidate 2005-2008,
        including but not limited to any and all grants, loans, scholarships, stipends, or
        other financial assistance of any kind.

The term "DOCUMENTS and RECORDS" are defined herein to be synonymous in meaning
and equal in scope to the usage of the term "writing" and "recording," whether an "original"
or a "duplicate" as defined in Fed. R. Evid. 1001, which provides:

(a) A "writing" consists of letters, words, numbers, or their equivalent set down in any form,

(b) A "recording" consists of letters, words, numbers, or their equivalent recorded in any
manner.

(c) A "photograph" means a photographic image or its equivalent stored in any form.

(d) An "original" of a writing or recording means the writing or recording itself or any
counterpart intended to have the same effect by the person who executed or issued it. For
electronically   stored     information,      "original"    means      any    printout    or
other output readable by sight if it accurately reflects the information. An "original" of a
photograph includes the negative or a print from it.

(e) A "duplicate" means a counterpart produced by a mechanical, photographic, chemical,
electronic, or other equivalent process or technique that accurately reproduces the original.

The term "PERTAINING to" shall mean commenting upon, including, concerning, containing,

Exhibit A, Page 1 of 2
  Case 6:18-ap-01089-MH          Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15                Desc
                                 Main Document    Page 6 of 31




regarding, discussing, reflecting, relating to, relevant to, used in connection with, embodying or
evidencing, and should be construed in the broadest sense possible.

The term "COST OF ATTENDANCE" is defined herein to be synonymous in meaning and equal
in scope to the usage of the term as defined in 20 U.S.C. 108711 which includes all of the following
"tuition and fees normally assessed a student carrying the same academic workload as determined
by the institution, and including costs for rental or purchase of any equipment, materials, or
supplies required of all students in the same course of study . . . an allowance for books, supplies,
transportation, and miscellaneous personal expenses, including a reasonable allowance for the
documented rental or purchase of a personal computer, for a student attending the institution on
at least a half-time basis, as determined by the institution . . . an allowance (as determined by the
institution) for room and board costs incurred by the student . . . . an allowance for the actual cost
of any loan fee, origination fee, or insurance premium charged to such student or such parent on
such loan, or the average cost of any such fee or premium charged by the Secretary, lender, or
guaranty agency making or insuring such loan, as the case may be; and . . . at the option of the
institution, for a student in a program requiring professional licensure or certification, the one-
time cost of obtaining the first professional credentials (as determined by the institution)."




Exhibit A, Page 2 of 2
     Case 6:18-ap-01089-MH        Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15             Desc
                                  Main Document    Page 7 of 31




1
     CASE NAME: In Re: John Martin Mata
     ADVERSARY CASE NO:           6:18-AP-01089-mh
2
                                      PROOF OF SERVICE
 3
     I, the undersigned, hereby certify that I am a citizen of the United States, over the age of
 4
     18 years and not a party to the within action; my business address is 1545 Hotel Circle
 5   South, Suite 150, San Diego, California 92108. On this date I served the following:

 6                               Subpoena to Testify at a Deposition
 7


 8   ( )    BY U.S. MAIL
 9          I served a true and correct copy of the above-named documents by mail by placing
     the same in a sealed envelope with postage fully prepaid, and depositing said envelope in
10   the U.S. mail at San Diego, California. Said envelope(s) was/were addressed as listed
     hereafter:
11
     (x)    BY FEDERAL EXPRESS DELIVERY
12
            I served a true and correct copy of the above-named documents by Federal
13
     Express by placing the same in a sealed envelope with postage fully prepaid, and
14   depositing said envelope in the Federal Express location in San Diego, California. Said
     envelope(s) was/were addressed as listed hereafter:
15


16
      Richard H. Hart, President & CEO
17    Loma Linda University
      11139 Anderson St.
18
      Loma Linda, CA 92350
19
     I declare under penalty of perjury under the laws of the State of California that the
20
     foregoing is true and correct.
21
     Dated: October 18, 2018
22
                                                        Ann M. Coito
23


24


25


26


27

28
        Case 6:18-ap-01089-MH               Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15                             Desc
                                            Main Document    Page 8 of 31

Damian P. Richard

From:                                Schilt, Nathan <NSchilt@llu.edu>
Sent:                                Monday, November 19, 2018 12:05 PM
To:                                  Damian P. Richard
Subject:                             Fwd: Scanned from Schilt & Heinrich LLP

Sensitivity:                         Confidential



Let me know if you need anything else or if you would like this documentation in an Evidence Code compliant
format.

Nate

Sent from my iPhone

Begin forwarded message:

        From: "Oloo, Winetta (LLU)" <woloo@llu.edu>
        Date: November 19, 2018 at 10:50:57 AM PST
        To: "Domingo, Miriam (LLU)" <mmdomingo@llu.edu>, "Buckles, Beverly (LLU)"
        <bbuckles@llu.edu>, "Schilt, Nathan" <NSchilt@llu.edu>
        Subject: RE: Scanned from Schilt & Heinrich LLP

        Good morning Mr. Schilt,

        Please see below fees for 2005-06 and 2006-07 academic years in the MS MFT program gathered by our
        Associate Dean of Finance Miriam Domingo.

        Tuition:
        2005-6 $465 per unit https://home.llu.edu/sites/home.llu.edu/files/docs/2005-06universitycatalog.pdf p.170
        2006-7 $535 per unit https://home.llu.edu/sites/home.llu.edu/files/docs/2006-07universitycatalog.pdf p. 194

        In year 1 (2005-6) full-time students took 42 units totaling $19,530. In year 2 (2006-7) full time students took 36
        units totaling $19,260.

        Enrollment fees:
        2005-06 $393 ($300 health/$93 student affairs)
        2006-07 $430 ($330 health/$100 student affairs)

        Thank you,
        Winetta Oloo, PhD, LMFT
        Chair & Associate Professor
        Counseling & Family Sciences
        School of Behavioral Health
        Loma Linda University
        (909) 558-4547 Ext. 42099
CONFIDENTIALITY NOTICE: This e-mail communication and any attachments may contain confidential and privileged
information for the use of the designated recipients named above. If you are not the intended recipient, you are hereby
notified that you have received this communication in error and that any review, disclosure, dissemination, distribution
or copying of it or its contents is prohibited. If you have received this communication in error, please notify me
immediately by replying to this message and destroy all copies of this communication and any attachments. Thank you.

                                                                   1
            Case 6:18-ap-01089-MH                  Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15                  Desc
                                                   Main Document    Page 9 of 31
19-NOV-2018 16:11:05                               Loma Linda University Student Finance                                       Page 1
                                                          Student Account Summary                                             TYRACCT

          8810041      Mata, John Martin                             01-MAR-1968 Male            8533 SST DMFT   Doct 06/08

                                              All Transactions From 01-JUL-2005 to 30-JUN-2007
                                                                                                       Monthly
             Date      Term Code Ref. No.                 Description                   Amount         Balance
          ----------- ------ ---- --------- ---------------------------------------- -------------- --------------
          01-JUL-2005                       Beginning
                                            B e g i n n i n g Balance
                                                                B a l a n c e              807.41

          05-JUL-2005
          05-JUL-2005   200601   18XX               Enrollment Fees                                  393.00
          05-JUL-2005
          05-JUL-2005   200601   1640               Marr & Fam Ther Mstr Tuitn                       100.01
          05-JUL-2005
          05-JUL-2005   200601   1648               Marr & Fam Ther PhD Tuitn                      3,720.00
          05-JUL-2005
          05-JUL-2005   200601   1648               Marr & Fam Ther PhD Tuitn                        465.00
          11-JUL-2005
          11-JUL-2005   200601   3802   CL071105    Acct Advance                                   1,260.00
          11-JUL-2005
          11-JUL-2005   200601   2477   CL071105    Rush Acct Withdrawal Fee                          20.00
          21-JUL-2005
          21-JUL-2005   200601   3735   PC072105    Parking Citation/99066108                         10.00
          21-JUL-2005
          21-JUL-2005   200601   1648   SF30215     REV MFam Th PhD Tuitn/MFTH 557                 1,395.00CR
                                                                                                   1,395.0008
          29-JUL-2005
          29-JUL-2005   200601   2998               FINANCE CHARGE                                     6.73      5,387.15

          17-AUG-2005 200601 3802 CL081705          Acct Advance                                   1,280.00
          31-AUG-2005 200601 2998                   FINANCE CHARGE                                    44.87      6,712.02

          01-SEP-2005
          01-SEP-2005   200601   4660   EFT         Fed Stafford Loan                              4,250.00CR
                                                                                                   4,250.0008
          01-SEP-2005
          01-SEP-2005   200601   4667   EFT         Unsub Fed Stafford Loan                        3,738.00CR
                                                                                                   3,738.0008
          12-SEP-2005
          12-SEP-2005   200601   1640               Marr & Fam Ther Mstr Tuitn                       100.01CR
          21-SEP-2005
          21-SEP-2005   200602   3801   CL092105    Acct Withdrawal                                1,375.00
          26-SEP-2005
          26-SEP-2005   200602   4660   EFT         Fed Stafford Loan                              4,250.00CR
                                                                                                   4,250.0008
          26-SEP-2005
          26-SEP-2005   200602   4667   EFT         Unsub Fed Stafford Loan                        3,738.00CR
                                                                                                   3,738.0008
          28-SEP-2005
          28-SEP-2005   200602   3821   CL092805    Acct Withdrawal/Direct Dp                      3,410.99
          29-SEP-2005
          29-SEP-2005   200601   2998   SF30224     FINANCE CHARGE                                    51.60CR    4,629.60CR

          03-OCT-2005
          03-OCT-2005   200602   18XX               Enrollment Fees                                  393.00
          03-OCT-2005
          03-OCT-2005   200602   1648               Marr & Fam Ther PhD Tuitn                      4,185.00
          03-OCT-2005
          03-OCT-2005   200602   4101               Visa Card Payment                              1,575.90CR
          03-OCT-2005
          03-OCT-2005   200602   1640               Marr & Fam Ther Mstr Tuitn                       100.01
          03-OCT-2005
          03-OCT-2005   200602   1648               Marr & Fam Ther PhD Tuitn                        930.00
          04-OCT-2005
          04-OCT-2005   200602        BS100405
                                 2001 B5100405      Bookstore 10.03.05                               198.69
          19-OCT-2005
          19-OCT-2005   200602   3801 CL101905      Acct Withdrawal                                  117.90       280.90CR

          05-JAN-2006   200603   18XX               Enrollment Fees                                  393.00
          05-JAN-2006   200603   1640               Marr & Fam Ther Mstr Tuitn                       100.01
          05-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      1,395.00
          05-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      1,860.00
          05-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      1,860.00CR
                                                                                                   1,860.0008
          05-JAN-2006   200603   1640               Marr & Fam Ther Mstr Tuitn                       100.01CR
          05-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      1,395.00CR
                                                                                                   1,395.0008
          05-JAN-2006   200603   2474               Late Registration Fee                             50.00
          05-JAN-2006   200603   1640               Marr & Fam Ther Mstr Tuitn                       100.01
          05-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      4,185.00
          05-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                        930.00CR
                                                                                                     930.0008
          10-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      1,860.00CR
                                                                                                   1,860.0008
          10-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      1,860.00
          10-JAN-2006   200603   18XX               Enrollment Fees                                  393.00CR
                                                                                                     393.0008
          10-JAN-2006   200603   1640               Marr & Fam Ther Mstr Tuitn                       100.01
          10-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      1,395.00
          10-JAN-2006   200603   1640               Marr & Fam Ther Mstr Tuitn                       100.01CR
          10-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      1,395.00CR
                                                                                                   1,395.0008
          10-JAN-2006   200603   2474               Late Registration Fee                             50.00CR
                                                                                                      50.0008
          10-JAN-2006   200603   1640               Marr & Fam Ther Mstr Tuitn                       100.01CR
          10-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      4,185.00CR
                                                                                                   4,185.0008
          10-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                        930.00
          13-JAN-2006   200603   3801   CL011306    Acct Withdrawal                                  260.90
          13-JAN-2006   200603   2477   CL011306    Rush Acct Withdrawal Fee                          20.00
          26-JAN-2006   200603   18XX               Enrollment Fees                                  393.00
          26-JAN-2006   200603   2474               Late Registration Fee                             50.00
          26-JAN-2006   200603   1640               Marr & Fam Ther Mstr Tuitn                       100.01
          26-JAN-2006   200603   1648               Marr & Fam Ther PhD Tuitn                      3,255.00
          27-JAN-2006   200603   2001   BS012706
                                        B5012706    Bookstore 01.26.06                               475.81
          30-JAN-2006   200603   2504   SF30239     Instalmnt/Late Pymt Fee                           50.00      4,323.82

          02-FEB-2006   200603   3115   MP020206    Meal Charges 01/26                                 6.75
          03-FEB-2006   200603   4667   EFT         Unsub Fed Stafford Loan                        1,262.0008
                                                                                                   1,262.00CR
          08-FEB-2006   200603   2001   BS020806
                                        B5020806    Bookstore 02.07.06                                 3.43
          09-FEB-2006   200603   3735   PC020906
                                        PCO20906    Parking Citation/50200551                         30.00
          10-FEB-2006   200603   4667   EFT         Unsub Fed Stafford Loan                        1,262.00CR
                                                                                                   1,262.0008
            Case 6:18-ap-01089-MH              Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15                       Desc
                                               Main Document    Page 10 of 31
19-NOV-2018 16:11:05                               Lama Linda University Student Finance
                                                   Loma                                                                         Page 2
                                                                                                                                     2
                                                          Student Account Summary                                              TYRACCT

          8810041      Mata, John Martin                             01-MAR-1968 Male      XXX-XX-XXXX SST DMFT   Doct 06/08

                                           All Transactions From 01
                                                                 01-JUL-2005
                                                                   -JUL-2005 to 30-JUN-2007
                                                                                                               Monthly
             Date      Term Code Ref. No.                         Description                   Amount         Balance
          ----------- ------ ---- ---------         ---------------------------------------- -------------- --------------
          22-FEB-2006 200603 2001 BS022206          Bookstore 02.19.06                              78.10
          28-FEB-2006 200603 2998                   FINANCE CHARGE                                  14.99       1,933.09

          23-MAR-2006   200604 4124                 Bankcard Web Pymt                               5,731.10CR
          30-MAR-2006   200604 2001 BS033006        Bookstore 03.29.06                                433.24
          30-MAR-2006   200604 2001 BS033006        Bookstore 03.29.06                                  6.35      3,358.42CR

          03-APR-2006   200604   18XX               Enrollment Fees                                   393.00
          03-APR-2006   200604   1640               Marr & Fam Ther Mstr Tuitn                        100.01
          03-APR-2006   200604   1648               Marr & Fam Ther PhD Tuitn                       3,255.00
          03-APR-2006   200604   1640               Marr & Fam Ther Mstr Tuitn                        100.01CR
          03-APR-2006   200604   1648               Marr & Fam Ther PhD Tuitn                       3,255.00CR
                                                                                                    3,255.0008
          03-APR-2006   200604   2474               Late Registration Fee                              50.00
          03-APR-2006   200604   1640               Marr & Fam Ther Mstr Tuitn                        100.01
          03-APR-2006   200604   1648               Marr & Fam Ther PhD Tuitn                       3,255.00
          03-APR-2006   200604   1648               Marr & Fam Ther PhD Tuitn                       1,395.00CR
                                                                                                    1,395.0008
          03-APR-2006   200604   1648               Marr & Fam Ther PhD Tuitn                       1,395.00
          13-APR-2006   200604   1648               Marr & Fam Ther PhD Tuitn                       1,488.00CR
                                                                                                    1,488.0008
          14-APR-2006   200604   3821 CL041406      Acct Withdrawal/Direct Dp
                                                                           pp                       1,028.41
          14-APR-2006   200604   2477 CL041406      Rush Acct Withdrawal Fee                           20.00         0.00

          18-MAY-2006 200604 2001 BS051806          Bookstore 05.17.06                                 17.91        17.91

          28-JUN-2006 200701 3802 CL062806          Acct Advance                                    1,380.00
          30-JUN-2006 200604 2998                   FINANCE CHARGE                                      0.15      1,398.06

          03-JUL-2006
          03-JUL-2006   200701   18XX               Enrollment Fees                                   430.00
          03-JUL-2006
          03-JUL-2006   200701   1640               Marr & Fam Ther Mstr Tuitn                        100.01
          03-JUL-2006
          03-JUL-2006   200701   1648               Marr & Fam Ther PhD Tuitn                       3,210.00
          03-JUL-2006
          03-JUL-2006   200701   1640               Marr & Fam Ther Mstr Tuitn                        100.01CR
          03-JUL-2006
          03-JUL-2006   200701   1648               Marr & Fam Ther PhD Tuitn                       3,210.00CR
                                                                                                    3,210.0008
          03-JUL-2006
          03-JUL-2006   200701   2474               Late Registration Fee                              50.00
          03-JUL-2006
          03-JUL-2006   200701   1640               Marr & Fam Ther Mstr Tuitn                        100.01
          03-JUL-2006
          03-JUL-2006   200701   1648               Marr & Fam Ther PhD Tuitn                       3,210.00
          03-JUL-2006
          03-JUL-2006   200701   1648               Marr & Fam Ther PhD Tuitn                       1,605.00CR
                                                                                                    1,605.0008
          03-JUL-2006
          03-JUL-2006   200701   5274               Wirth Loan/GS                                     500.00CR
                                                                                                      500.0008
          06-JUL-2006
          06-JUL-2006   200701   4660   EFT         Fed Stafford Loan                               2,125.00CR
                                                                                                    2,125.0008
          06-JUL-2006
          06-JUL-2006   200701   4667   EFT         Unsub Fed Stafford Loan                         2,500.00CR
                                                                                                    2,500.0008
          10-JUL-2006
          10-JUL-2006   200701   3801   CL071006    Acct Withdrawal                                 1,521.93
          10
          10-JUL-2006
            -JUL-2006   200701   2477   CL071006    Rush Acct Withdrawal Fee                           20.00         0.00

          22-AUG-2006 200701 2001 BS082206          Bookstore 08.21.06                                345.53       345.53

          20-SEP-2006   200702   3802 CL092006      Acct Advance                                    1,039.46
          25-SEP-2006   200702   4660 EFT           Fed Stafford Loan                               2,125.00CR
                                                                                                    2,125.0008
          25-SEP-2006   200702   4667 EFT           Unsub Fed Stafford Loan                         2,500.00CR
                                                                                                    2,500.0008
          25-SEP-2006   200702   5274               Wirth Loan/GS                                     500.00CR
                                                                                                      500.0008    3,740.01CR

          03-OCT-2006   200702 18XX                 Enrollment   Fees                                 430.00
          03-OCT-2006   200702 1640                 Marr & Fam   Ther Mstr Tuitn                      100.01
          03-OCT-2006   200702 1648                 Marr & Fam   Ther PhD Tuitn                     3,210.00         0.00

          03-JAN-2007   200703   18XX               Enrollment   Fees                                 430.00
          03-JAN-2007   200703   1640               Marr & Fam   Ther   Mstr Tuitn                  1,495.01
          03-JAN-2007   200703   1648               Marr & Fam   Ther   PhD Tuitn                   1,605.00
          03-JAN-2007   200703   1640               Marr & Fam   Ther   Mstr Tuitn                  1,495.01CR
          03-JAN-2007   200703   1648               Marr & Fam   Ther   PhD Tuitn                   1,605.00CR
                                                                                                    1,605.0008
          03-JAN-2007   200703   1640               Marr & Fam   Ther   Mstr Tuitn                  1,495.01
          03-JAN-2007   200703   1648               Marr & Fam   Ther   PhD Tuitn                   1,605.00
          03-JAN-2007   200703   1640               Marr & Fam   Ther   Mstr Tuitn                  1,395.00CR
                                                                                                    1,395.0008
          03-JAN-2007   200703   1640               Marr & Fam   Ther   Mstr Tuitn                    100.01CR
          09-JAN-2007   200703   18XX               Enrollment   Fees                                 430.00CR
                                                                                                      430.0008
          09-JAN-2007   200703   1640               Marr & Fam   Ther   Mstr Tuitn                  1,495.01CR
          09-JAN-2007   200703   1648               Marr & Fam   Ther   PhD Tuitn                   1,605.00CR
                                                                                                    1,605.0008
          09-JAN-2007   200703   1640               Marr & Fam   Ther   Mstr Tuitn                  1,495.01
          09-JAN-2007   200703   1648               Marr & Fam   Ther   PhD Tuitn                   1,605.00
          09-JAN-2007   200703   1640               Marr & Fam   Ther   Mstr Tuitn                  1,495.01CR
          09-JAN-2007   200703   1648               Marr & Fam   Ther   PhD Tuitn                   1,605.00CR
                                                                                                    1,605.0008
            Case 6:18-ap-01089-MH                Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15                   Desc
                                                 Main Document    Page 11 of 31
19-NOV-2018 16:11:05                             Loma Linda University Student Finance                                        Page 3
                                                        Student Account Summary                                              TYRACCT

          8810041      Mata, John Martin                          01-MAR-1968 Male              8533 SST DMFT   Doct 06/08

                                             All Transactions From 01-JUL-2005 to 30-JUN-2007
                                                                                                           Monthly
             Date        Term    Code Ref. No.                Description                   Amount         Balance
          -----------   ------   ---- --------- ---------------------------------------- -------------- --------------
          09-JAN-2007   200703   1640           Marr & Fam Ther Mstr Tuitn                   1,395.00
          09-JAN-2007   200703   1640           Marr & Fam Ther Mstr Tuitn                     100.01           0.00

          30-JUN-2007                              Ending
                                                   E n d i n g   B a l a n c e
                                                                 Balance                              0.00


                                 Code               Description               Count          Amount
                                 ----      ------------------------------   -------      ----------------
                                           Beginning Balance                                     807.41
                                 1640      Marr & Fam Ther Mstr Tuition          27              500.05
                                 1648      Marr & Fam Ther PhD Tuitn             35           17,742.00
                                 18XX      Enrollment Fees                       10            2,432.00
                                 2001      Campus Bookstore                       8            1,559.06
                                 2474      Late Registration Fee/Non Deg          5              150.00
                                 2477      Rush Acct Withdrawal Fee               4               80.00
                                 2504      Late Payment Fee                       1               50.00
                                 2998      FINANCE CHARGE                         5               15.14
                                 3115      Campus Meal Charges                    1                6.75
                                 3735      Parking Citation                       2               40.00
                                 3801      Acct Withdrawal                        4            3,275.73
                                 3802      Acct Advance                           4            4,959.46
                                 3821      Acct Withdrawal/Direct Dp              2            4,439.40
                                 4101      Visa Card Payment                      1            1,575.90CR
                                 4124      American Express Card Web Pymt         1            5,731.10CR
                                 4660      Stafford Loan - Fed Direct             4           12,750.00CR
                                                                                              12,750.0008
                                 4667      Unsub Stafford Loan-Fed Direct         6           15,000.00CR
                                 5274      Wirth Loan/GS                          2            1,000.00CR
                                                                            =======      ================
                                                                                122                0.00
Case 6:18-ap-01089-MH   Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15   Desc
                        Main Document    Page 12 of 31




                Exhibit 2



                                                                     Exhibit 2
4/17/2019   Case 6:18-ap-01089-MH                  Doc 66 Filed 04/24/19
                                                             Loma Linda UniversityEntered
                                                                                   - College 04/24/19 09:03:15         Desc
                                                   Main Document      Page 13 of 31
                                                         Loma Linda University
                                                                 Print      More Information

                                  Information
                                   Institution Name:                              Institution Type:
                                   Loma Linda University                          College
                                   Address:                        General information:            IPEDS ID:
                                   11139 Anderson Street           (909) 558-1000                  117636
                                   Loma Linda, CA 92350            Financial aid office:
                                                                   www.llu.edu/students/financial-
                                                                   aid/
                                                                   Admissions office:
                                                                   www.llu.edu/explore/

                                  Characteristics
                                       Description:               Private not-for-profit, 4-year or above
                                       Certificates offered:      Less-than one year, One but less than two
                                                                  years, Two but less than four years,
                                                                  Postbaccalaureate, Post-master's
                                       Degrees offered:           Associate’s, Bachelor's, Master's, Doctor’s-
                                                                  research/scholarship, Doctor’s-professional
                                                                  practice, Doctor’s-other
                                  Enrollment
                                         Total enrollment:                                              4,417
                                         Undergraduate enrollment:                                      1,183
                                         Percent of Undergraduate enrollment
                                          by gender
                                            Men:                                                       25.4%
                                            Women:                                                     74.6%
                                          by race/ethnicity
                                            American Indian or Alaskan Native:                          0.2%
                                            Asian:                                                     24.6%
                                            Black or African American:                                  3.8%
                                            Hispanic/Latino:                                           34.6%
                                            Native Hawaiian or other Pacific Islander:                  0.3%
                                            White:                                                     29.3%
                                            Two or more races:                                          4.2%
                                            Non-resident alien:                                         3.0%
                                                                  (Enrollment data Fall 2017)

                                  Financial
                                                       Program prices for full-time students
                                                                               2018-19 2017-18              2016-17
                                                          (Source: IPEDS College data 2018-2019)




                                                      National Center for Education Statistics
                                                           Institute of Education Sciences




                                                                                                                      Close Window



https://nces.ed.gov/globallocator/col_info_popup.asp?ID=117636                                                                       1/1
4/17/2019   Case 6:18-ap-01089-MH                           Doc 66 College
                                                                    FiledNavigator
                                                                           04/24/19       Entered
                                                                                   - Loma Linda       04/24/19 09:03:15
                                                                                                University                                                   Desc
                                                            Main Document       Page 14 of 31
IES NCES                                 National Center for
                                         Education Statistics                                                                                           Search      Go




                      Loma Linda University
                      11139 Anderson Street, Loma Linda, California 92350
                      General information:      (909) 558-1000
                      Website:                  www.llu.edu/index.html
                      Type:                     4-year, Private not-for-profit
                      Awards offered:           Less than one year certificate
                                                One but less than two years certificate
                                                Associate's degree                                                      View on Google Maps
                                                Two but less than 4 years certificate
                                                Bachelor's degree
                                                Postbaccalaureate certificate
                                                Master's degree
                                                Post-master's certificate
                                                Doctor's degree - research/scholarship
                                                                                                               IPEDS ID: 117636
                                                Doctor's degree - professional practice                        OPE ID: 00121800
                                                Doctor's degree - other
                      Campus setting:           Suburb: Large
                      Campus housing:           Yes
                      Student population:       4,417 (1,183 undergraduate)
                      Student-to-faculty ratio: 3 to 1



                        GENERAL INFORMATION
                      Admissions                                       www.llu.edu/explore/
                      Apply Online                                     www.llu.edu/central/apply/index.page
                      Financial Aid                                    www.llu.edu/students/financial-aid/
                      Net Price Calculator                             www.llu.edu/explore/step1.html
                      Tuition Policies for Servicemembers and Veterans home.llu.edu/academics/how-apply/veterans-information
                      Disability Services                              llucatalog.llu.edu/introduction/accommodation-disability/

                      Mission Statement
                       home.llu.edu/about-llu/mission-and-values


                      Special Learning Opportunities                                              Carnegie Classification
                      Distance education – undergraduate programs offered                         Special Focus Four-Year: Other Health Professions
                      Distance education – graduate programs offered                              Schools
                      Student Services                                                            Religious Affiliation
                      Academic/career counseling service                                          Seventh Day Adventist
                      Employment services for students
                                                                                                  Federal Aid
                      Credit Accepted                                                             Eligible students may receive Pell Grants and other
                      Advanced placement (AP) credits                                             federal aid (e.g. Direct Loans).
                                                                                                  Undergraduate students enrolled who are
                                                                                                  formally registered with office of disability
                                                                                                  services
                                                                                                  3% or less


                       FACULTY AND GRADUATE ASSISTANTS BY PRIMARY FUNCTION, FALL 2017                          FULL TIME                PART TIME
                       Total faculty                                                                                  444                         41
                         Instructional                                                                                388                         36
                         Research and public service                                                                    56                         5
                       Total graduate assistants                                                                          -                       82
                         Instructional                                                                                    -                       61
                         Research                                                                                         -                       21


                        TUITION, FEES, AND ESTIMATED STUDENT EXPENSES

                       AVERAGE TUITION AND FEES FOR ACADEMIC YEAR                                                                          2018-2019
                       Undergraduate student tuition and fees
                       Tuition                                                                                                               $30,720
                       Fees                                                                                                                    $3,292
                       Graduate student tuition and fees
                       Tuition                                                                                                               $26,080
                       Fees                                                                                                                    $3,292

                      ALTERNATIVE TUITION PLANS

                       TYPE OF PLAN                                                                                                        OFFERED
                       Tuition guarantee plan
                       Prepaid tuition plan                                                                                                         X
                       Tuition payment plan
                       Other alternative tuition plan

                        FINANCIAL AID

                      UNDERGRADUATE STUDENT FINANCIAL AID, 2016-2017


https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                                                                                                  1/9
4/17/2019   Case 6:18-ap-01089-MH                              Doc 66 College
                                                                       FiledNavigator
                                                                              04/24/19       Entered
                                                                                      - Loma Linda       04/24/19 09:03:15
                                                                                                   University                                                     Desc
                      All Undergraduate Students               Main Document       Page 15 of 31
                                                     NUMBER RECEIVING             PERCENT RECEIVING              TOTAL AMOUNT OF        AVERAGE AMOUNT
                       TYPE OF AID
                                                                  AID                           AID                  AID RECEIVED        OF AID RECEIVED
                        Grant or scholarship
                                                                          699                       60%                 $5,904,105                      $8,447
                        aid1
                          Pell grants                                     399                       34%                 $1,741,430                      $4,364
                        Federal student loans                             734                       63%                 $7,271,387                      $9,907

                         1Grant or scholarship aid includes aid received, from the federal government, state or local government, the institution, and other
                         sources known by the institution.

                         For more information on Student Financial Assistance Programs or to apply for financial aid via the web, visit Federal Student Aid.

                        NET PRICE
                         This institution did not admit full-time first-time undergraduate-level students in 2016-2017, therefore net price information was not
                         reported.

                      NET PRICE CALCULATOR
                      An institution’s net price calculator allows current and prospective students, families, and other consumers to estimate the net price of
                      attending that institution for a particular student.

                        Visit this institution's net price calculator           www.llu.edu/explore/step1.html


                        ENROLLMENT

                      FALL 2017

                       TOTAL ENROLLMENT                                                                                                                  4,417
                       Undergraduate enrollment                                                                                                          1,183
                        Undergraduate transfer-in enrollment                                                                                               231
                       Graduate enrollment                                                                                                               3,234

                                  UNDERGRADUATE ATTENDANCE STATUS                                         UNDERGRADUATE STUDENT GENDER




                                                                        UNDERGRADUATE RACE/ETHNICITY




                                                                         UNDERGRADUATE STUDENT AGE




                                                                        GRADUATE ATTENDANCE STATUS




https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                                                                                                       2/9
4/17/2019   Case 6:18-ap-01089-MH                              Doc 66 College
                                                                          FiledNavigator
                                                                                 04/24/19        Entered
                                                                                          - Loma Linda       04/24/19 09:03:15
                                                                                                       University                                                  Desc
                                                               Main Document           Page
                                                                 GRADUATE ATTENDANCE STATUS    16   of  31




                              UNDERGRADUATE DISTANCE EDUCATION STATUS                                   GRADUATE DISTANCE EDUCATION STATUS




                        ADMISSIONS


                       Undergraduate application fee (2018-2019):                                                                                            $60

                         This institution does not admit full-time first-time degree/certificate-seeking students, therefore admission information was not
                         reported.

                        RETENTION AND GRADUATION RATES
                         This institution did not admit full-time first-time undergraduate-level students in the cohort year, therefore graduation rate
                         information was not reported.

                        OUTCOME MEASURES
                         Alternative measures of student success are reported by degree-granting institutions to describe the outcomes of
                         degree/certificate-seeking undergraduate students who are not only first-time, full-time students, but also part-time attending and
                         non-first-time (transfer-in) students. These measures are also reported for students receiving Pell grants and those students that
                         do not receive Pell grants. These measures provide the 8-year award-completion rates by award level (certificates, associate's
                         and bachelor degrees) after entering an institution. For students who did not earn any undergraduate award after 8-years of entry,
                         the enrollment statuses are reported as either still enrolled at the institution, or subsequently transferred out of the institution.
                         Unlike the Graduation Rates data, all reporting institutions must report on their transfer outs regardless if the institution has a
                         mission that provides substantial transfer preparation.

                             FULL-TIME, NON-FIRST-TIME DEGREE/CERTIFICATE-SEEKING UNDERGRADUATES WHO ENTERED IN 2009-10




                             PART-TIME, NON-FIRST-TIME DEGREE/CERTIFICATE-SEEKING UNDERGRADUATES WHO ENTERED IN 2009-10




https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                                                                                                        3/9
4/17/2019   Case 6:18-ap-01089-MH                       Doc 66 CollegeFiledNavigator
                                                                              04/24/19       Entered
                                                                                      - Loma Linda       04/24/19 09:03:15
                                                                                                   University                                              Desc
                                                        Main   Document             Page   17   of  31
                              PART-TIME, NON-FIRST-TIME DEGREE/CERTIFICATE-SEEKING UNDERGRADUATES WHO ENTERED IN 2009-10




                        PROGRAMS/MAJORS

                      COMPLETIONS (NUMBER OF AWARDS CONFERRED) 2017-2018
                      Completions are the number of awards conferred by program and award level.
                                                                                                                   UNDERGRADUATE POSTGRADUATE
                         PROGRAM                             ASSOCIATE BACHELOR MASTER DOCTOR
                                                                                                                       CERTIFICATE  CERTIFICATE
                       Biological And Biomedical Sciences
                       Anatomy                                           -              -          2           1                      -                -
                       Biochemistry                                      -              -          1           3                      -                -
                       Biological and Biomedical Sciences,
                                                                         -              -          1           4                      -                -
                       Other
                       Biomedical Sciences, General                      -              -          8           0                      -                0
                       Biostatistics                                     -              -          3           -                      -                0
                       Epidemiology                                      -              -         14           3                      -                0
                       Medical Microbiology and
                                                                         -              -          0           0                      -                -
                       Bacteriology
                       Pharmacology                                      -              -          0           0                      -                -
                       Physiology, General                               -              -          1           5                      -                -
                        Category total                                   -              -         30         16                       -                0
                       Education
                       Counselor Education/School
                                                                         -              -          0           -                      -                3
                       Counseling and Guidance Services
                       Educational Evaluation and
                                                                         -              -           -          -                      -                0
                       Research
                       Teacher Education and Professional
                       Development, Specific Levels and                  -              -         5d           -                      -                0
                       Methods, Other

                        Category total                                   -              -         5d           -                      -                3

                       Family and Consumer Sciences/Human Sciences
                       Family and Community Services                     -              -          0           0                      -                0
                       Family Systems                                    -              -          0           1                      -                0
                       Human Development and Family
                                                                         -              -         10           -                      -                0
                       Studies, General
                        Category total                                   -              -         10           1                      -                0
                       Health Professions and Related Programs
                       Adult Health Nurse/Nursing                        -              -          0           0                      -                0
                       Advanced/Graduate Dentistry and
                                                                         -              -          0           -                      -                6
                       Oral Sciences, Other
                       Allied Health Diagnostic,
                       Intervention, and Treatment                       0              -           -          -                     1                 -
                       Professions, Other
                       Bioethics/Medical Ethics                          -              -          5           -                      -                0
                       Clinical Laboratory Science/Medical
                                                                         -            18            -          -                      -                -
                       Technology/Technologist
                       Clinical Nurse Specialist                         -              -          3           1                      -                0

                          Data shown are for first majors.
                          (-) Program is not offered at this award level.
                          d identifies programs and award levels that are offered as a distance education program. For program category totals, d is
                          shown if one or more programs in the category are offered as a distance education program.

https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                                                                                                4/9
4/17/2019   Case 6:18-ap-01089-MH                             Doc 66 College
                                                                           FiledNavigator
                                                                                 04/24/19        Entered
                                                                                          - Loma Linda       04/24/19 09:03:15
                                                                                                       University                                          Desc
                         PROGRAM
                                                              Main    Document         Page
                                                              ASSOCIATE BACHELOR MASTER DOCTOR
                                                                                               18   of  31
                                                                                                 UNDERGRADUATE POSTGRADUATE
                                                                                                                       CERTIFICATE          CERTIFICATE

                       Clinical Nutrition/Nutritionist                   -              -        24d           4                      -                -

                       Clinical Pastoral Counseling/Patient
                                                                         -              -          0           -                      -                0
                       Counseling
                       Clinical/Medical Social Work                      -              -           -          0                      -                -
                       Cytotechnology/Cytotechnologist                   -              1           -          -                     0                 -

                       Dental Hygiene/Hygienist                          1           40d            -          -                      -                -

                       Dentistry                                         -              -           -       116                       -                -
                       Diagnostic Medical
                       Sonography/Sonographer and                        -              -           -          -                   22d                 -
                       Ultrasound Technician
                       Dietetics/Dietitian                               -            12          20           -                      -                -
                       Emergency Medical
                       Technology/Technician (EMT                        -              2           -          -                      -                -
                       Paramedic)
                       Endodontics/Endodontology                         -              -          3           -                      -                3
                       Environmental Health                              -              -          4           -                      -                -
                       Family Practice Nurse/Nursing                     -              -          1           1                      -                0
                       Health and Wellness, General                      -              -           -          5                      -                -
                       Health Information/Medical Records
                                                                         -              5           -          -                     0                 -
                       Administration/Administrator
                       Health Services/Allied Health/Health
                                                                         -            31           0           -                      -                -
                       Sciences, General
                       Health/Health Care
                       Administration/Management
                                                                         -           13d          16           6                      -                0

                       International Public
                                                                         -              -         15           0                      -                -
                       Health/International Health
                       Magnetic Resonance Imaging (MRI)
                                                                         -              -           -          -                    14                 -
                       Technology/Technician
                       Marriage and Family
                                                                         -              -         20           9                      -                0
                       Therapy/Counseling
                       Maternal and Child Health                         -              -          0           -                      -                0
                       Maternal/Child Health and Neonatal
                                                                         -              -          0           0                      -                0
                       Nurse/Nursing

                       Medical Informatics                               -              -        12d           -                      -                -

                       Medical Insurance Coding
                                                                         -              -           -          -                     5                 -
                       Specialist/Coder
                       Medical Radiologic
                       Technology/Science - Radiation                   33              2           -          -                     0                 -
                       Therapist
                       Medical Scientist                                 -              -           -          0                      -                -
                       Medicine                                          -              -           -       153                       -                -
                       Mental and Social Health Services
                                                                         -              -           -          -                      -                0
                       and Allied Professions, Other
                       Mental Health
                                                                         -              -          9           -                      -                -
                       Counseling/Counselor
                       Nuclear Medical
                                                                         -              2           -          -                     0                 -
                       Technology/Technologist
                       Nursing Education                                 -              -          1           -                      -                -
                       Occupational Therapist Assistant                  1              -           -          -                      -                -

                       Occupational Therapy/Therapist                    -              -         52          3d                      -                -

                       Oral/Maxillofacial Surgery                        -              -          0           -                      -                3
                       Orthodontics/Orthodontology                       -              -          5           -                      -                5
                       Orthotist/Prosthetist                             -              -         23           -                      -                -
                       Pathology/Pathologist Assistant                   -              -         11           -                      -                -
                       Pediatric Dentistry/Pedodontics                   -              -          3           -                      -                4
                       Pediatric Nurse/Nursing                           -              -          0           0                      -                0
                       Periodontics/Periodontology                       -              -          1           -                      -                2
                       Pharmacy                                          -              0           -        81                       -                -
                       Physical Therapy
                                                                        38              -           -          -                      -                -
                       Technician/Assistant
                       Physical Therapy/Therapist                        -              -          8        131                       -                -
                       Physician Assistant                               -              -         35           -                      -                -
                       Polysomnography                                   -              -           -          -                     0                 -
                       Prosthodontics/Prosthodontology                   -              -          2           -                      -                8
                       Psychiatric/Mental Health
                                                                         -              -          3           2                      -                0
                       Nurse/Nursing


                          Data shown are for first majors.
                          (-) Program is not offered at this award level.
                          d identifies programs and award levels that are offered as a distance education program. For program category totals, d is
                          shown if one or more programs in the category are offered as a distance education program.

https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                                                                                                5/9
4/17/2019   Case 6:18-ap-01089-MH                            Doc 66 College
                                                                          FiledNavigator
                                                                                04/24/19        Entered
                                                                                         - Loma Linda       04/24/19 09:03:15
                                                                                                      University                                             Desc
                         PROGRAM
                                                             Main    Document         Page
                                                             ASSOCIATE BACHELOR MASTER DOCTOR
                                                                                              19   of  31
                                                                                                UNDERGRADUATE POSTGRADUATE
                                                                                                                       CERTIFICATE          CERTIFICATE
                       Public Health Education and
                       Promotion
                                                                         -              -         6d          6d                      -                 0d

                       Public Health, General                            -              -         8d           -                      -                  -
                       Public Health, Other                              -              0          0           -                      -                 0
                       Radiologic Technology/Science -
                       Radiographer
                                                                         -           18d          1d           -                      -                  -

                       Radiologist Assistant                             -              -         2d           -                      -                  -
                       Registered Nursing/Registered
                       Nurse
                                                                         0          174d          21           5                      -                  -

                       Rehabilitation Science                            -              -           -          4                      -                  -
                       Respiratory Care Therapy/Therapist                -           10d          1d           -                     0                   -

                       Speech-Language
                       Pathology/Pathologist
                                                                         -            26          30          5d                      -                  -

                       Substance Abuse/Addiction
                                                                         -              -           -          -                      -                 4
                       Counseling

                        Category total                                  73          354d       345d        532d                    42d                 35d
                       Homeland Security, Law Enforcement, Firefighting and Related Protective Services
                       Criminal Justice/Safety Studies                   -              -          2           -                      -                  -
                       Forensic Science and Technology                   -              -           -          -                      -                 0
                        Category total                                   -              -          2           -                      -                 0
                       Multi/Interdisciplinary Studies
                       Gerontology                                       -              -          1           -                      -                  -
                       Natural Sciences                                  -              -          0           -                      -                  -
                        Category total                                   -              -          1           -                      -                  -
                       Natural Resources and Conservation
                       Environmental Science                             -              2           -          -                      -                  -
                        Category total                                   -              2           -          -                      -                  -
                       Philosophy and Religious Studies
                       Philosophy                                        -              -          0           -                      -                  -
                       Religion/Religious Studies                        -              -          0           0                      -                  -
                        Category total                                   -              -          0           0                      -                  -
                       Physical Sciences
                       Geology/Earth Science, General                    -              0          0           3                      -                  -
                        Category total                                   -              0          0           3                      -                  -
                       Psychology
                       Clinical Psychology                               -              -           -          9                      -                  -
                       Experimental Psychology                           -              -           -          0                      -                  -
                       Psychology, General                               -              -         26         10                       -                  -
                        Category total                                   -              -         26         19                       -                  -
                       Public Administration and Social Service Professions
                       Public Administration                             -              -           -          0                      -                  -
                       Public Policy Analysis, General                   -              -           -          1                      -                  -
                       Social Work                                       -              -         37           -                      -                  -
                       Social Work, Other                                -              -           -          -                      -                 0
                        Category total                                   -              -         37           1                      -                 0
                       Social Sciences
                       Geographic Information Science and
                       Cartography
                                                                         -              -           -          -                      -                 0d

                        Category total                                   -              -           -          -                      -                 0d
                       Theology and Religious Vocations
                       Theology/Theological Studies                      -              -           -          -                      -                 0d

                        Category total                                   -              -           -          -                      -                 0d
                       Grand total                                      73           356        456         572                     42                 38

                          Data shown are for first majors.
                          (-) Program is not offered at this award level.
                          d identifies programs and award levels that are offered as a distance education program. For program category totals, d is
                          shown if one or more programs in the category are offered as a distance education program.


                        SERVICEMEMBERS AND VETERANS


                      Tuition policies specifically for Veterans and Servicemembers
                      home.llu.edu/academics/how-apply/veterans-information

                      EDUCATIONAL BENEFITS, 2016-2017

                                                         NUMBER OF STUDENTS RECEIVING BENEFITS/ASSISTANCE




https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                                                                                                  6/9
4/17/2019   Case 6:18-ap-01089-MH                           Doc 66 CollegeFiledNavigator
                                                                                  04/24/19         Entered
                                                                                           - Loma Linda        04/24/19 09:03:15
                                                                                                         University                                              Desc
                                                            Main     Document            Page     20  of
                                                         NUMBER OF STUDENTS RECEIVING BENEFITS/ASSISTANCE 31




                                        AVERAGE AMOUNT OF BENEFITS/ASSISTANCE AWARDED THROUGH THE INSTITUTION (*)




                         (*) One or more average amounts of benefits/assistance are withheld to preserve the privacy of individuals.

                      RETENTION RATES

                         RETENTION RATES FOR FIRST-TIME, DEGREE/CERTIFICATE EDUCATION BENEFIT USERS PURSUING BACHELOR'S
                                                                     DEGREES




                           Retention rate is the percentage of undergraduate students who began their studies in academic year 2013-14 and
                                                                   returned in academic year 2014-15

                        VARSITY ATHLETIC TEAMS
                         No varsity sports data reported for this institution.
                         For further information on varsity athletic teams please visit the OPE Athletics Home Page.

                        ACCREDITATION

                      INSTITUTIONAL ACCREDITATION

                       ACCREDITOR                                                                       STATUS                          NEXT REVIEW DATE
                       WASC Senior College and University
                                                                                   Accredited since (10/31/1960)                                   10/30/2020
                       Commission

                      PROGRAMMATIC ACCREDITATION

                       ACCREDITOR / PROGRAM                                                             STATUS                          NEXT REVIEW DATE
                       Academy of Nutrition and Dietetics, Accreditation Council for Education in Nutrition and Dietetics
                        Dietetics (DIET) - Coordinated Program
                                                                                   Accredited since (01/01/1972)                                      1/1/2014
                        in Dietetics
                        Dietetics (DIETT) - Dietetic Technician
                                                                            Accredited (04/01/1988 - 08/31/2010)
                        Program
                       Accreditation Council for Pharmacy Education
                        Pharmacy (PHAR) - Professional degree
                                                                                   Accredited since (06/29/2003)                                   06/30/2021
                        programs
                       No Longer Recognized American Association for Marriage and Family Therapy, Commission on Accreditation for Marriage and Family Therapy
                       Education

                        Marriage and Family Therapy (MFT) -
                        Clinical training programs at the master's,         Accredited (01/31/2006 - 04/15/2013)
                        doctoral, and postgraduate levels
                       American Dental Association, Commission on Dental Accreditation
                        Dental Anesthesiology                                      Accredited since (02/02/2012)                                   12/31/2025
                        Dental Hygiene (DH)                                        Accredited since (09/08/1961)                                   12/31/2009
                        Endodontics                                                Accredited since (12/12/1969)                                   12/31/2009
                        Oral and Maxillofacial Surgery (OMS)                       Accredited since (05/26/1967)                                   12/31/2022
                        Orthodontics & Dentofacial Orthopedics                     Accredited since (12/09/1966)                                   12/31/2009


https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                                                                                                      7/9
4/17/2019   Case 6:18-ap-01089-MH                              Doc 66 College
                                                                       FiledNavigator
                                                                              04/24/19       Entered
                                                                                      - Loma Linda       04/24/19 09:03:15
                                                                                                   University                                                           Desc
                       ACCREDITOR / PROGRAM                    Main Document       Page
                                                                                    STATUS 21   of  31      NEXT REVIEW DATE
                        Pediatric Dentistry                                         Accredited since (05/14/1970)                                       12/31/2009
                        Periodontics                                                Accredited since (05/26/1967)                                       12/31/2009
                        Prosthodontics (including maxillofacial
                        prosthetics and combined                                    Accredited since (12/07/1956)                                       12/31/2009
                        prosthodontics/maxillofacial prosthetics)
                       American Occupational Therapy Association, Accreditation Council for Occupational Therapy Education
                        Occupational Therapy (OTM) - Programs
                                                                                    Accredited since (01/01/1961)                                       07/31/2023
                        leading to a Master's Degree
                        Occupational Therapy Assistant (OTA) -
                                                                            Accredited (04/01/1989 - 02/02/2010)
                        Programs leading to an associate degree
                       American Physical Therapy Association, Commission on Accreditation in Physical Therapy Education
                        Physical Therapy (PT) - Professional
                                                                                    Accredited since (06/06/1942)                                       12/31/2021
                        programs for the physical therapist
                        Physical Therapy (PTA) - Programs for
                                                                                    Accredited since (04/04/1990)                                       12/20/2021
                        the physical therapist assistant
                       American Psychological Association, Commission on Accreditation
                        Clinical Psychology (CLPSY) - PhD
                                                                                    Accredited since (11/13/1998)                                       12/31/2019
                        Doctoral programs
                        Clinical Psychology (CLPSYD) - PsyD
                                                                                    Accredited since (11/13/1998)                                       12/31/2019
                        Doctoral programs
                       American Speech-Language-Hearing Association, Council on Academic Accreditation in Audiology and Speech-Language
                       Pathology
                        Speech-Language Pathology (SLP) -
                                                                                    Accredited since (06/01/1991)                                       08/01/2019
                        Graduate degree programs
                       Association for Clinical Pastoral Education, Inc., Accreditation Commission
                        (SCPE) - Clinical pastoral education
                        (CPE) centers offering CPE and                              Accredited since (11/01/1975)                                       12/31/2021
                        supervisory CPE programs
                       Commission on Collegiate Nursing Education
                        Nursing (CNDNP) - Nursing education
                                                                                    Accredited since (02/06/2012)                                         1/1/2027
                        programs at the doctorate degree levels
                        Nursing (CNURED) - Nursing education
                        programs at the baccalaureate degree                        Accredited since (03/03/2000)                                         1/1/2027
                        levels
                        Nursing (CNURED) - Nursing education
                                                                                    Accredited since (03/03/2000)                                         1/1/2027
                        programs at the graduate degree levels
                       Council on Accreditation of Nurse Anesthesia Educational Programs
                        Nurse Anesthesia (ANEST) - Institutions
                        and programs at the master's degree,
                                                                                    Accredited since (02/08/2011)                                        5/31/2027
                        post master's certificate or doctoral
                        degree levels
                       Council on Education for Public Health
                        Public Health (PHG) - Graduate level
                                                                                    Accredited since (02/02/1967)                                       07/01/2024
                        school of public health
                       Joint Review Committee on Education in Radiologic Technology
                        Medical Dosimetry (MD) - Programs for
                                                                                    Accredited since (02/28/2012)                                       04/01/2023
                        medical dosimetrists
                        Radiologic Technology (RAD) - Programs
                                                                                    Accredited since (07/14/1969)                                       01/01/2023
                        for radiographers
                        Radiologic Technology (RADTT) -
                        Programs for radiation therapists                         Accredited since ((!)10/01/1974)                                      04/20/2026

                       Liaison Committee on Medical Education
                        Medicine (MED) - Programs leading to
                                                                                    Accredited since (07/01/1942)                                       12/31/2023
                        the M.D. degree

                      INTERNSHIP/RESIDENCY

                       ACCREDITOR / PROGRAM /
                                                                                                          STATUS                            NEXT REVIEW DATE
                       DEPARTMENT
                       American Dental Association, Commission on Dental Accreditation
                        Predoctoral                                                 Accredited since (12/07/1956)                                       12/01/2016

                         (!) Estimated date
                         For more detailed information on accreditation for this institution, including all actions and justification for actions, visit OPE's
                         Database of Accredited Postsecondary Institutions and Programs: ope.ed.gov/dapip/#/institution-profile/104744.

                        CAMPUS SECURITY

                      2016 CRIME STATISTICS

                       ARRESTS - ON-CAMPUS                                                               2014                       2015                         2016
                       Illegal weapons possession                                                            0                          2                           0
                       Drug law violations                                                                   1                          1                           2
                       Liquor law violations                                                                 0                          0                           0

                       ARRESTS - ON-CAMPUS RESIDENCE HALLS !                                             2014                       2015                         2016
                       Illegal weapons possession                                                            0                          0                           0
                       Drug law violations                                                                   0                          0                           0


https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                                                                                                             8/9
4/17/2019   Case 6:18-ap-01089-MH                  Doc 66 College
                                                              FiledNavigator
                                                                    04/24/19        Entered
                                                                             - Loma Linda        04/24/19 09:03:15
                                                                                          University                                                                     Desc
                                                   Main
                       ARRESTS - ON-CAMPUS RESIDENCE HALLS
                                                           Document
                                                           !              Page
                                                                          2014    22   of  31
                                                                                            2015          2016

                       Liquor law violations                                                              0                        0                          0

                       CRIMINAL OFFENSES - ON-CAMPUS                                                  2014                      2015                     2016
                       Murder/Non-negligent manslaughter                                                  0                        0                          0
                       Negligent manslaughter                                                             0                        0                          0
                       Rape                                                                               0                        0                          0
                       Fondling                                                                           0                        0                          2
                       Incest                                                                             0                        0                          0
                       Statutory rape                                                                     0                        0                          0
                       Robbery                                                                            0                        1                          0
                       Aggravated assault                                                                 1                        2                          0
                       Burglary                                                                           2                        2                          2
                       Motor vehicle theft                                                               42                       25                         17
                       Arson                                                                              0                        0                          0

                       CRIMINAL OFFENSES - ON-CAMPUS RESIDENCE
                                                                                                      2014                      2015                     2016
                       HALLS !
                       Murder/Non-negligent manslaughter                                                  0                        0                          0
                       Negligent manslaughter                                                             0                        0                          0
                       Rape                                                                               0                        0                          0
                       Fondling                                                                           0                        0                          0
                       Incest                                                                             0                        0                          0
                       Statutory rape                                                                     0                        0                          0
                       Robbery                                                                            0                        0                          0
                       Aggravated assault                                                                 0                        0                          0
                       Burglary                                                                           0                        0                          0
                       Motor vehicle theft                                                                0                        0                          0
                       Arson                                                                              0                        0                          0

                         (!) Residence Halls are a subset of On-Campus statistics
                         The crime data reported by the institutions have not been subjected to independent verification by the U.S. Department of
                         Education. Therefore, the Department cannot vouch for the accuracy of the data reported here.
                         These data do not include incidents that: (a) took place off campus on public property immediately adjacent to and accessible
                         from the Campus; (b) took place on a noncampus building or property owned or controlled by a student organization that is
                         officially recognized by the institution; or (c) incidents at buildings/property owned or controlled by an institution but is not
                         contiguous to the institution. For further information, see http://ope.ed.gov/security.

                        COHORT DEFAULT RATES

                      THREE-YEAR OFFICIAL COHORT DEFAULT RATES

                       FISCAL YEAR                                                  2015                              2014                               2013
                       Default rate                                                 1.3%                              1.5%                               0.7%
                       Number in default                                               17                                18                                   9
                       Number in repayment                                          1,302                             1,182                             1,192

                         For further information on default rates please visit the Cohort Default Rate Home Page. This school's six-digit OPE ID is 001218.

                      AID PROGRAMS
                         Federal Direct Loan (Direct Loan)


                      English | Español         About | Search Plug-in                      College Navigator Home | College Costs | Prepare | Financial Aid | Careers




IES NCES                  National Center for
                          Education Statistics

Explore the Institute of Education Sciences                                                          IES Policies and Standards                          Additional Resources
IES                                            IES Centers                                           Public Access Policy                                ERIC
Home                                           NCEE                                                  Privacy and Security Policies                       Sitemap
About                                          NCER                                                  NCES Statistical Standards                          Organizational Chart
Publications                                   NCES                                                  Peer Review Process
Data                                            Home                                                 ED Data Inventory
                                                About
Funding                                                                                              Fed Stats
                                                Programs
News                                            Publications
                                                                                                     Contact Us
                                                Data
                                                Data Training
                                                                                                     U.S. Department of
                                                School Search                                        Education
                                                News
                                                Kids' Zone

                                               NCSER



https://nces.ed.gov/collegenavigator/?q=loma+linda&s=all&id=117636                                                                                                              9/9
Case 6:18-ap-01089-MH   Doc 66 Filed 04/24/19 Entered 04/24/19 09:03:15   Desc
                        Main Document    Page 23 of 31




                Exhibit 3



                                                                     Exhibit 3
4/17/2019    Case 6:18-ap-01089-MH                    Doc 66 General
                                                              FiledInformation
                                                                     04/24/19  | LomaEntered    04/24/19 09:03:15
                                                                                     Linda University               Desc
                                                      Main Document        Page 24 of 31

                                                       General Information




  Daniells Residence Hall
  A.G. Daniells Residence Complex for men and women (women must be 21 or older. Limited to 36
  Ladies) is located in the center of the campus with easy access to all campus areas. Telephone: (909)
  558-4562; Fax: (909) 558-0220; Email: drcinfo@llu.edu (mailto:drcinfo@llu.edu)

  Rent per 12-Week Quarter


       Single bedroom $1,630

       Double bedroom $1,050

       Studio 30 apartment $2,100

       Studio 90 apartment $2,450

https://home.llu.edu/campus-and-spiritual-life/housing-dining/residence-halls/daniells-hall/general-information            1/2
4/17/2019    Case 6:18-ap-01089-MH                    Doc 66 General
                                                              FiledInformation
                                                                     04/24/19  | LomaEntered    04/24/19 09:03:15
                                                                                     Linda University               Desc
                                                      Main Document        Page 25 of 31
       One bedroom apartment (Married Couples ONLY. Limited to five
       apartments.) $2,960

       Deposit: $200 (refundable: $150; non-refundable processing fee: $50)


  Mission Statement
  Striving to provide a family atmosphere and Christian programming that reflects our school motto, "To
  Make Man Whole". Committed to providing attractive, affordable housing, and programming that
  enhances mental, physical, and spiritual growth.


       A safe environment

       Clean aesthetic housing

       Affordable, competitive rent

       A friendly academic atmosphere

       Social programming

       Spiritual programming

       Physical fitness programming




https://home.llu.edu/campus-and-spiritual-life/housing-dining/residence-halls/daniells-hall/general-information            2/2
4/17/2019    Case 6:18-ap-01089-MH                     Doc 66 Filed  04/24/19
                                                                General                Entered
                                                                        Info | Loma Linda University04/24/19 09:03:15   Desc
                                                       Main Document         Page 26 of 31

                                                                 General Info




  Lindsay Residence Hall
  Kate Lindsay Hall for Undergraduate and Graduate Women is located at the northern edge of the
  campus with easy access to all campus areas.




  Contact Information
  Telephone: (909) 558-4561
  Fax: (909) 558-0461
  Email: klhinfo@llu.edu (mailto:klhinfo@llu.edu)



  Rent per 12-Week Quarter

https://home.llu.edu/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info                        1/6
4/17/2019    Case 6:18-ap-01089-MH                     Doc 66 Filed  04/24/19
                                                                General                Entered
                                                                        Info | Loma Linda University04/24/19 09:03:15   Desc
                                                       Main Document         Page 27 of 31
       $1,300 single

       $995 double

       $880 modified double

       Deposit: $200(refundable: $150; non-refundable processing fee: $50)


  About Lindsay Hall
       Appliances (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/about-lindsay-hall)

       Furnishings and What To Bring (/campus-and-spiritual-life/housing-dining/residence-
       halls/lindsay-hall/general-info/about-lindsay-hall)

       Hours (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/about-
       lindsay-hall)

       Location (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/about-
       lindsay-hall)



  The Check-in Process
       Charges (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/check-
       process-lindsay-hall)

       Checking In (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/check-process-lindsay-hall)

       Mail (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/check-
       process-lindsay-hall)

       Parking (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/check-
       process-lindsay-hall)

       Refrigerators (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/check-process-lindsay-hall)

https://home.llu.edu/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info                        2/6
4/17/2019    Case 6:18-ap-01089-MH
                              Doc 66 Filed       04/24/19
                                            General                Entered
                                                    Info | Loma Linda University04/24/19 09:03:15 Desc
                              Main Document              Page 28 of 31
       Roommates (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/check-process-lindsay-hall)

       Rounds (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/check-
       process-lindsay-hall)



  Programming
       Religious Services (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/spiritual-and-social-programming-lindsay-hall)

       Social Programming (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/spiritual-and-social-programming-lindsay-hall)

       Spiritual Programming (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/spiritual-and-social-programming-lindsay-hall)



  The Check-out Process
       Check-out Process (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/rules-and-regulations-lindsay-hall)



  Facilities and Their Use
       Bathrooms (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)

       Computer Room (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)

       Exercise Room (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)

       Guestrooms (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)



https://home.llu.edu/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info     3/6
4/17/2019    Case 6:18-ap-01089-MH      Doc 66 Filed      04/24/19
                                                    General                Entered
                                                            Info | Loma Linda University04/24/19 09:03:15 Desc
                                        Main Document            Page 29 of 31
       Janitor        Closets (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)

       Kitchens and Eating (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/facilities-lindsay-hall)

       KLH Store (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)

       Laundry Facilities (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)

       Lounge (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/facilities-
       lindsay-hall)

       Storage Rooms (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)

       Telephones/Internet/Cable TV (/campus-and-spiritual-life/housing-dining/residence-
       halls/lindsay-hall/general-info/facilities-lindsay-hall)

       Television Room (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)

       Vacuum Cleaners (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/facilities-lindsay-hall)



  Rules and Regulations
       Alcohol/Drugs/Tobacco (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/rules-and-regulations-lindsay-hall)

       Baby-sitting (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/rules-and-regulations-lindsay-hall)

       Bicycles (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/rules-
       and-regulations-lindsay-hall)



https://home.llu.edu/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info          4/6
4/17/2019    Case 6:18-ap-01089-MH    Doc 66 Filed    04/24/19
                                                 General                Entered
                                                         Info | Loma Linda University04/24/19 09:03:15 Desc
                                      Main Document           Page 30 of 31
       Fines (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/rules-and-
       regulations-lindsay-hall)

       Lobby Closing Time (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/rules-and-regulations-lindsay-hall)

       Male Visitors (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/rules-and-regulations-lindsay-hall)

       Overnight Absences (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/rules-and-regulations-lindsay-hall)

       Overnight Guests (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/rules-and-regulations-lindsay-hall)

       Pets (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/rules-and-
       regulations-lindsay-hall)



  For Your Safety
       Emergency and Fire Procedures (/campus-and-spiritual-life/housing-dining/residence-
       halls/lindsay-hall/general-info/safety-lindsay-hall)

       Entrances and exits (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-
       hall/general-info/safety-lindsay-hall)

       Grievances (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/rules-and-regulations-lindsay-hall)

       Hot Tips (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/safety-
       lindsay-hall)

       Illness (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/safety-
       lindsay-hall)

       Insurance (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/safety-lindsay-hall)



https://home.llu.edu/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info        5/6
4/17/2019    Case 6:18-ap-01089-MH       Doc 66 Filed       04/24/19
                                                      General                Entered
                                                              Info | Loma Linda University04/24/19 09:03:15 Desc
                                         Main Document             Page 31 of 31
       Keep On            Hand (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-
       info/safety-lindsay-hall)

       Security (/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info/safety-
       lindsay-hall)




https://home.llu.edu/campus-and-spiritual-life/housing-dining/residence-halls/lindsay-hall/general-info            6/6
